Citation Nr: 0122307	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  90-00 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  He died in February 1987.  The appellant is 
his widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 decision of the  Committee on 
Waivers and Compromises of the North Little Rock, Arkansas, 
Regional Office (RO).

The Board remanded the case in September 1999 for additional 
development of the record.

A supplemental statement of the case was issued in April 2001 
and indicated that by VA award action in October 2000, the 
amount of the overpayment was reduced to $3,383.00.

In June 2001, the appellant submitted a claim for 
reinstatement of improved death pension benefits.  That issue 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant has limited education, is 69 years old and 
suffers from health problems.

2.  The appellant's action in failing to report cash 
disbursements from a certificate of deposit in 1994 and 1997, 
which created the overpayment in question, does not rise to 
the level of fraud, misrepresentation, bad faith, or a lack 
of good faith in her dealings with the government.

3.  The actions of the appellant solely contributed to the 
creation of the overpayment indebtedness of $3,383.

4.  The collection of any portion of the debt would deprive 
the appellant of basic necessities, cause financial hardship 
and would defeat the purpose of the award of improved death 
pension benefits.

5.  Failure to recover the overpayment would result in unjust 
enrichment of the appellant.

6.  It has not been alleged nor shown that reliance on the 
appellant's pension benefits resulted in relinquishment of a 
valuable right or the incurrence of a legal obligation.


CONCLUSIONS OF LAW

1.  The overpayment of VA improved death pension benefits in 
the amount of $3,383 did not result from misrepresentation, 
fraud, bad faith, or lack of good faith on the part of the 
appellant.  38 U.S.C.A. § 5302(c), the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 1991 & Supp. 2001); 66 Fed. Reg. 45620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)), 38 C.F.R. §§ 1.965, 3.660(a)(1) 
(2000).

2.  It is contrary to equity and good conscience to recover 
the appellant's debt in the amount of $3,383, stemming from 
an overpayment of improved death pension benefits.  38 
U.S.C.A. §§ 5107, 5302, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 1991 & Supp. 
2001); 66 Fed. Reg. 45620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)), 
38 C.F.R. §§ 1.962, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001); 66 Fed. Reg. 
45602-45632 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)) (VCAA).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156 relating to the definition of 
new and material evidence and to 38 C.F.R. § 3.159 pertaining 
to VA assistance in the case of claims to reopen previously 
denied final claims, which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45620 (August 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Board has considered this new legislation with regard to 
the appellant's claim.  In light of the favorable action 
taken with regard to this issue, the Board finds that no 
further assistance in developing the facts pertinent to her 
claim is required.

The appellant contends that her conduct did not constitute 
fraud, misrepresentation, bad faith, or lack of good faith.  
She has also asserted that she is unable to repay the 
overpayment of death pension benefits.  After a review of the 
record, the Board finds that the appellant's indebtedness is 
not the result of fraud, misrepresentation, bad faith, or 
lack of good faith in her dealings with the government.  The 
Board further finds that it would be contrary to equity and 
good conscience to recover the appellant's debt stemming from 
an overpayment of death pension benefits.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2001), prohibit the waiver of a debt where there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2000), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  A debtor exhibits lack of good faith 
where the debtor's conduct shows an absence of an honest 
intention to abstain from taking unfair advantage of the 
Government.  The Board also notes that any misrepresentation 
of material fact must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b) (2000).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2000).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are: (1) whether actions of the 
debtor contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits.  Additionally, the adjudicator must 
conduct a balancing of the faults, weighing the fault of the 
debtor against any fault attributable to VA. 38 C.F.R. § 
1.965(a) (2000).

A review of the record shows that the appellant was awarded 
improved death pension benefits in April 1993, effective from 
March 1992.  The monthly amount of pension awarded was based 
on the appellant's countable annual income, consisting solely 
of social security disability benefits.  The overpayment in 
this case was created as a result of the fact that the 
appellant was being paid improved death pension benefits on 
the basis of income consisting solely of Social Security 
disability benefits when in fact she had a certificate of 
deposit (CD) from which she received disbursements of cash in 
1994 and 1997.  The appellant failed to report that she had 
the CD at the time she was awarded pension benefits and she 
did not report the receipt of funds in 1994 or 1997.

The appellant has argued that she obtained the certificate of 
deposit in 1991, as the result of receipt of insurance 
proceeds following the death of her son.  She has maintained 
that she places those funds in the CD in 1991 and did not 
believe that she was required to report that money at the 
time she applied for death pension benefits as she did not 
believe it was considered income.  She also asserts that CD 
was in both her name and her daughter's name and she intended 
that the money would remain in the CD until the event of her 
death, at which time it would be disbursed to her daughter.  
The appellant has submitted evidence showing that a CD in the 
amount of $25,402.70 was due to mature in June 1994 and that 
CD was listed in both her and her daughter's names.  She has 
indicated she spent a portion of the principal balance of 
that CD, apparently received in 1994, when she received a 
cash disbursement of a portion of the CD and that the 
remaining portion was placed in another CD.  She asserts that 
the remaining portion, received in a cash disbursement in 
1997 was given to her daughter.  She maintains that she did 
not understand that she was required to report this asset and 
that she did not intentionally withhold this information to 
obtain VA benefits.  She has indicated that she had only an 
eighth grade education and that she did not fully understand 
the reporting requirements regarding her VA benefits.  

The Board finds that the appellant's conduct did not 
constitute fraud, misrepresentation, bad faith, or lack of 
good faith.  The record indicates that the appellant received 
insurance proceeds from the death of her son in 1991 and she 
placed this money in a CD.  While the appellant failed to 
report the CD on improved pension eligibility verification 
report (EVR), she has asserted that she did not believe that 
she was required to report that asset as it was received in 
1991 and that at least a portion of the money was for her 
daughter.  The Board finds that the appellants statements 
that she did not intend to deceive regarding the CD are 
credible.  Taking into consideration the appellant's age, her 
limited education and that she has apparently had a number of 
health problems, the Board concludes that the appellant's 
conduct did not constitute fraud, misrepresentation, bad 
faith, or lack of good faith.  Therefore, the Board will 
evaluate the appellant's claim of entitlement to waiver of 
recovery of the debt pursuant to the principles of equity and 
good conscience.

As noted above, the overpayment in this case was created as 
the result of the appellant's failure to report income 
associated with a CD that was received in 1994 and 1997.  The 
record shows that the amount of the overpayment was 
originally calculated in the amount of $11,609.00 and the 
appellant was notified of the amount of the overpayment in 
August 1997.  Subsequently, the RO considered additional 
evidence submitted and conducted an audit which reduced the 
amount of the overpayment to $3,383.00.

The Board finds that the appellant is solely at fault in the 
creation of this debt.  She received cash disbursements from 
a CD in 1994 and 1997 and she failed to notify VA of this 
income.  The VA adjusted the appellant's pension benefits 
when it was discovered that she had those assets.  Therefore, 
the Board finds that the appellant's actions are the sole 
factor in the creation of this debt and VA bears no fault.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
The record shows that the appellant's only other source of 
monthly income from the time she was awarded pension benefits 
in April 1993 has been Social Security disability benefits.  
On EVR dated in May 1994, she reported monthly Social 
Security income of $345 and that she expected to pay $2,400 
or more for unreimbursed medical expenses.  In June 1995, she 
reported total unreimbursed medical expenses of $3,181.  On 
EVR dated in June 1995, she reported monthly Social Security 
income of $395 and unreimbursed medical expenses of $2,211.  
In May 1997, she reported unreimbursed medical expenses paid 
in 1996 and 1997 of $1,948.

The appellant submitted a financial status report in October 
1997.  She reported monthly income for Social Security 
disability benefits of $331.  She reported monthly expenses 
of $295 per month.  The Board points out, that at the time 
she submitted the financial status report, her death pension 
benefits had been terminated effective from February 1994.  
In October 2000, the RO determined that she was entitled to 
reinstatement of pension benefits effective on February 1, 
1995.  She was awarded $241 effective of February 1, 1995, 
$243 effective on December 1, 1995, $163 effective on January 
1, 1996 and $147 effective on January 1, 1997.  It was 
determined that pension benefits should be terminated for the 
period from March 1, 1997 to February 28, 1996 on that basis 
of the additional income received in 1997.  Her pension 
benefits were reinstated effective from March 1, 1998 in the 
amount of $102 monthly.  Her pension benefits were increased 
to $103 monthly effective on December 1, 1998 and to $106 
effective on December 1, 1999.  

In September 2000, the appellant submitted a EVR indicating 
that she was receiving $532 in monthly Social Security 
benefits.

The Board notes that in April 2001, the appellant's death 
pension benefits were terminated, at her request, effective 
April 1, 2001.  As noted above, in June 2001 she requested 
that her claim for pension benefits be reopened.

After a full review of the record, included the statements of 
the appellant, the Board concludes that recovery of the 
overpayment in the amount of $3,383 would be against equity 
and good conscience.  The record shows that the appellant's 
only income consists of Social Security benefits and her 
award of VA death pension during the periods deemed 
warranted.  She has reported minimal monthly expenses and 
greater unreimbursed medical expenses.  She has indicated 
that she has continuing health problems and it is clear that 
she will continue to incur significant medical expenses.  
Given such limited income, it is clear that recovery of even 
a small overpayment would seriously interfere with the 
appellant's ability to provide for her basic necessities.  
While the record show that the appellant had significant 
income from the CD in 1994 and 1997, it is apparent that she 
gave a significant portion to her daughter and the remaining 
amount has been spent.  Her pension benefits were terminated 
during 1994 and 1997 on the basis of that income.  Thus, the 
record indicates that currently, she is dependent on only her 
Social Security benefits and VA death pension benefits, if 
reinstated.  Moreover, the Board finds that recovery of the 
overpayment may defeat the purpose of awarding VA death 
pension benefits as death pension was a significant source of 
income during the period in question and may be reinstated 
based on her limited income.

The Board finds that failure to make restitution would result 
in unfair gain to the appellant because she received monetary 
benefits to which she was not entitled.  The VA made 
erroneous payments of benefits based on incorrect information 
provided by the appellant, and she, in turn, benefited.  The 
Board must also consider whether reliance on benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  The appellant has not 
contended, nor does the evidence show, that she had 
relinquished a valuable right or incurred a legal obligation 
in reliance on her VA benefits.

In sum, it appears that the elements supporting her claim for 
waiver are in approximate balance with the elements tending 
to support recovery of the overpayment.  Given the severe 
financial hardship involved, and giving her the benefit of 
the doubt, is concluded that the circumstances of this 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  
Accordingly, as recovery of the debt would be against equity 
and good conscience, waiver of recovery of the overpayment is 
warranted.

ORDER

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $3,383 is 
granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

